DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 2/26/20.
Claims 94-113 are presented for examination.

Examiner’s Note: Algorithm described in Fig. 8-12 may be allowable. However, search will be required based on claim language. Limitations need elaboration, so that claim represents an algorithm. Applicant’s current attempt to claiming broad concept is not patentable. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 94-96, 99, 108 and 111-113 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramaswamy (U.S. Pub. No. 9609305 B1), in view of Ma (U.S. Pub. No. 20120133779 A1).

1 - 93. (Canceled).

Regarding to claim 94 and 112-113:

112. Ramaswamy teach a non-transitory digital processor-readable medium useable in a digital processing system, the digital processing system comprising a digital processing resource comprising at least one digital processor, (Ramaswamy col. 12 line 10-17 the device can include many types of memory, data storage or non-transitory computer-readable storage media, such as a first data storage for program instructions for execution by the processor 1002, the same or separate storage can be used for images or data, a removable storage memory can be available for sharing information with other devices, etc) the digital processing resource being operable to communicate, with at least one sensor (Ramaswamy Fig. 10  col. 2 line 3-11 enable the capture of three-dimensional (3D) or stereoscopic image data using a pair of cameras or camera sensors positioned on a computing device. Approaches enable the cameras to be aligned through software mechanisms in order to enable the captured stereo images to include a proper amount of disparity or depth information, as well as to have objects aligned in images captured by each camera)
operable to (i) generate sensor data in response to sensed conditions (Ramaswamy col. 11 line 54-62 a light sensor 908 is included that can be used to determine an amount of light in a general direction of objects to be captured and at least one illumination element 910, such as a white light emitting diode (LED) or infrared (IR) emitter, as discussed elsewhere herein, for providing illumination in a particular range of directions when, for example, there is insufficient ambient light determined by the light sensor or reflected IR radiation is to be captured) and (ii) communicate the sensor data to the digital processing resource, the digital processor-readable medium comprising digital processor executable program instructions, which, when executed in the digital processing resource, cause the digital processing resource to: (Ramaswamy Fig. 10 col. 2 line 3-11 enable the capture of three-dimensional (3D) or stereoscopic image data using a pair of cameras or camera sensors positioned on a computing device. Approaches enable the cameras to be aligned through software mechanisms in order to enable the captured stereo images to include a proper amount of disparity or depth information, as well as to have objects aligned in images captured by each camera)
(1) receive sensor data from the at least one sensor: (Ramaswamy Fig. 10  col. 2 line 3-14 enable the capture of three-dimensional (3D) or stereoscopic image data using a pair of cameras or camera sensors positioned on a computing device. Approaches enable the cameras to be aligned through software mechanisms in order to enable the captured stereo images to include a proper amount of disparity or depth information, as well as to have objects aligned in images captured by each camera. Various calibration processes are presented that enable any misalignment between the cameras to be determined, which can then be addressed when processing images captured by those cameras)
(2) detect reliability of the received sensor data, (Ramaswamy Fig. 10 col. 9 line 41-43 although a single image may not be as reliable as intensity differences can also vary based on color, surface texture) thereby generating reliability information; (Ramaswamy Fig. 10 col. 9 lines 55-65 Stereo and IR based approaches thus complement each other, and can be used together advantageously in at least some embodiments for at least a certain range of conditions. Thus, a device can attempt to determine one or more environmental conditions, such as an amount of light or motion, and can select to use a stereo based approach or an IR based approach, or a combination of both. An advantage to using a combination of approaches is that each individual approach might only give a result with 80% confidence, but using them together can result in a confidence of about 96 percent in at least some embodiments)

Ramaswamy teach in col. 8 line 7-10 by rotating a stereo camera pair facing a feature rich scene, feature point matches can be obtained that span the entire frame. Ramaswamy do not explicitly teach remedy the unreliable data to generate remedied data; and generate rich scene information.

However Ma teach (3) remedy the unreliable data to generate remedied data; and (Ma [0101] FIG. 9 and FIG. 10 further expand on the texture extraction capabilities of the TILT extractor by illustrating examples of using the sparse error (E) extracted from the input image to remove occlusions and noise from images)
(4) generate rich scene information. (Ma [0008] a 3D scene is typically rich with regular structures that are full of invariants (with respect to 3D Euclidean transforms). For instance, in many urban environments, the scene is typically full of man-made objects that may have parallel lines, right angles, regular shapes, symmetric structures, repeated patterns, etc. All these geometric structures are rich in properties that are invariant under all types of subgroups of the 3D Euclidean group. As result, 2D (affine or perspective) images of such 3D scenes typically encode extremely rich 3D information about objects in the scene. Ma [0036] Consequently, the TILT Extractor provides a powerful tool for processing one or more images of a scene to provide accurate extraction of rich structural and geometric information about the scene that is truly invariant to image domain transforms)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ramaswamy, further incorporating Ma in video/camera technology. One would be motivated to do so, to incorporate remedy the unreliable data to generate remedied data; and generate rich scene information. This functionality will increase efficiency.

Regarding to claim 95:

95. Ramaswamy teach the method of claim 94 wherein the at least one sensor comprises at least one stereo pair of cameras. (Ramaswamy col. 1 line 38-40 FIGS. 4(a) and 4(b) illustrate an example of a user capturing an image using a pair of misaligned stereo cameras)

Regarding to claim 96:

96. Ramaswamy teach the method of claim 94 wherein detecting reliability of the sensor data comprises: comparing the output of a sensor to the output from one or more additional sensors. (Ramaswamy Fig. 10 col. 9 lines 55-65 Stereo and IR based approaches thus complement each other, and can be used together advantageously in at least some embodiments for at least a certain range of conditions. Thus, a device can attempt to determine one or more environmental conditions, such as an amount of light or motion, and can select to use a stereo based approach or an IR based approach, or a combination of both. An advantage to using a combination of approaches is that each individual approach might only give a result with 80% confidence, but using them together can result in a confidence of about 96 percent in at least some embodiments)

Regarding to claim 99:

99. Ramaswamy teach the method of claim 94 Ramaswamy do not explicitly teach further comprising: determining whether a sensor is occluded.

However Ma teach further comprising: determining whether a sensor is occluded. (Ma [0059] it is unlikely to find a perfectly low-rank texture in a real image, largely due to two factors: 1) the change of viewpoint usually induces a transformation on the domain of the texture function; and 2) the sampled values of the texture function are subject to a variety of imperfections such as, for example, quantization, noise, occlusions, corruptions, etc. Therefore, in order to correctly extract the intrinsic low-rank textures from such deformed and corrupted image measurements, the TILT Extractor first carefully models those factors and then seeks ways to eliminate them, as discussed in further detail below)

Regarding to claim 108:

108. Ramaswamy teach the method of claim 94 wherein the at least one sensor is associated with a capturing device, (Ramaswamy Fig. 10  col. 2 line 3-11 enable the capture of three-dimensional (3D) or stereoscopic image data using a pair of cameras or camera sensors positioned on a computing device. Approaches enable the cameras to be aligned through software mechanisms in order to enable the captured stereo images to include a proper amount of disparity or depth information, as well as to have objects aligned in images captured by each camera) and further comprising: transmitting the rich scene information to a remote device, (Ramaswamy Fig. 3 col. 3 line 43-55 one or more calibration/rectification approaches, such as one involving the fundamental matrix, can be implemented to compensate for at least some misalignment between the cameras. In such approaches, one or more (in some cases preferably two) feature rich objects (e.g., a face) separated by a predetermined distance can be used to reliable compute the fundamental matrix. For example, FIG. 3 illustrates an example situation 300 where disparity information can be leveraged for rectifying or otherwise accounting for variations in images captured by a pair of stereo cameras by being used to identify objects separated by a threshold distance) the remote device being a device remote from the scene and operable to receive transmitted rich scene information. (Ramaswamy Fig. 11 col. 15 line 28-36 a communications device (e.g., a modem, a network card (wireless or wired), an infrared communication device) and working memory as described above. The computer-readable storage media reader can be connected with, or configured to receive, a computer-readable storage medium representing remote, local, fixed and/or removable storage devices as well as storage media for temporarily and/or more permanently containing, storing, transmitting and retrieving computer-readable information)

Regarding to claim 111:

111. Ramaswamy teach the method of claim 94 wherein the rich scene information (Ramaswamy col. 7 line 63-65 Because the scene remains the same, the same feature rich areas are detected from the images taken from the cameras) comprises depth information. (Ramaswamy col. 7 line 19-23 FIG. 6, at least one camera obtaining the images is misaligned, and in order for image 720 to have the desired appearance in the captured stereo image, the cameras have to be aligned such that the objects are properly positioned in each image to provide the desired depth information)

Claims 97 and 98 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramaswamy (U.S. Pub. No. 9609305 B1), in view of Ma (U.S. Pub. No. 20120133779 A1), further in view of Lai (U.S. Pub. No. 20120200669 A1).

Regarding to claim 97:

97. Ramaswamy teach the method of claim 96 Ramaswamy do not explicitly teach wherein the comparing comprises comparing luminance data from one or more cameras.

However Lai teach wherein the comparing comprises comparing luminance data from one or more cameras. (Lai [0177] besides using color information in the range filter design, it is also possible to take into account the reflection model on illumination: For a region with bright color, the luminance will vary more significantly under different lighting, as compared to a region with dark color. The same absolute difference in a darker region is more likely to represent different objects than in a brighter region. Thus, the filter weights should decay faster for darker region. In this example, separate adaptive decay factors .sigma. are used in the above equation based on the color value at p of the corresponding channel. The relationship between color value (0.about.255) and .sigma. is illustrated in FIG. 39. For example, if pixel p has its red channel value R.sub.p 70, than the corresponding .sigma..sup.R will be 3)

The motivation for combining Ramaswamy and Ma as set forth in claim 94 is equally applicable to claim 97. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ramaswamy, further incorporating Ma and Lai in video/camera technology. One would be motivated to do so, to incorporate the comparing comprises comparing luminance data from one or more cameras. This functionality will increase accuracy.

Regarding to claim 98:

98. Ramaswamy teach the method of claim 96 Ramaswamy do not explicitly teach wherein the comparing comprises comparing color data from one or more cameras.

However Lai teach wherein the comparing comprises comparing color data from one or more cameras. (Lai [0177] besides using color information in the range filter design, it is also possible to take into account the reflection model on illumination: For a region with bright color, the luminance will vary more significantly under different lighting, as compared to a region with dark color. The same absolute difference in a darker region is more likely to represent different objects than in a brighter region. Thus, the filter weights should decay faster for darker region. In this example, separate adaptive decay factors .sigma. are used in the above equation based on the color value at p of the corresponding channel. The relationship between color value (0.about.255) and .sigma. is illustrated in FIG. 39. For example, if pixel p has its red channel value R.sub.p 70, than the corresponding .sigma..sup.R will be 3)

Claims 100-104 and 110 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramaswamy (U.S. Pub. No. 9609305 B1), in view of Ma (U.S. Pub. No. 20120133779 A1), further in view of Ciurea (U.S. Pub. No. 20170244960 A1).

Regarding to claim 100:

100. Ramaswamy teach the method of claim 94 Ramaswamy do not explicitly teach wherein the remedying comprises notifying a user of unreliable data.

However Ciurea teach wherein the remedying (Ciurea [0040] array cameras can use disparity between pixels in images within a light field to generate a depth map from a reference viewpoint. A depth map indicates the distance of the surfaces of scene objects from the reference viewpoint and can be utilized to determine scene dependent geometric corrections [remedying] to apply to the pixels from each of the images within a captured light field to eliminate disparity when performing fusion and/or super-resolution processing. Processes such as those disclosed in U.S. Pat. No. 8,619,082 entitled “Systems and Methods for Parallax Detection and Correction in Images Captured Using Array Cameras that Contain Occlusions using Subsets of Images to Perform Depth Estimation” to Ciurea et al. can be utilized to generate depth maps based upon observed disparity. The disclosure of U.S. Pat. No. 8,619,082 is hereby incorporated by reference in its entirety) comprises notifying a user of unreliable data. (Ciurea [0066] the array camera includes a user interface and provides direction to the user concerning the manner in which to reorient the camera array so that features present within the scene move within portions of the field of view in which updated calibration data is still required. The acquisition (502) of sets of images and determination (506) of residual vectors continues until the combined residual vectors achieve a threshold density [unreliable data] of residual vectors for each camera. At which point, the residual vectors can be combined (512) and utilized to generate a residual calibration vector field)

The motivation for combining Ramaswamy and Ma as set forth in claim 94 is equally applicable to claim 100. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ramaswamy, further incorporating Ma and Ciurea in video/camera technology. One would be motivated to do so, to incorporate the remedying comprises notifying a user of unreliable data. This functionality will increase user experience.

Regarding to claim 101:

101. Ramaswamy teach the method of claim 100 Ramaswamy do not explicitly teach wherein the remedying comprises notifying a user, via a display, of unreliable data.

However Ciurea teach wherein the remedying (Ciurea [0040] array cameras can use disparity between pixels in images within a light field to generate a depth map from a reference viewpoint. A depth map indicates the distance of the surfaces of scene objects from the reference viewpoint and can be utilized to determine scene dependent geometric corrections [remedying] to apply to the pixels from each of the images within a captured light field to eliminate disparity when performing fusion and/or super-resolution processing. Processes such as those disclosed in U.S. Pat. No. 8,619,082 entitled “Systems and Methods for Parallax Detection and Correction in Images Captured Using Array Cameras that Contain Occlusions using Subsets of Images to Perform Depth Estimation” to Ciurea et al. can be utilized to generate depth maps based upon observed disparity. The disclosure of U.S. Pat. No. 8,619,082 is hereby incorporated by reference in its entirety) comprises notifying a user, via a display, of unreliable data. (Ciurea [0066] the array camera includes a user interface and provides direction to the user concerning the manner in which to reorient the camera array so that features present within the scene move within portions of the field of view in which updated calibration data is still required. The acquisition (502) of sets of images and determination (506) of residual vectors continues until the combined residual vectors achieve a threshold density [unreliable data] of residual vectors for each camera. At which point, the residual vectors can be combined (512) and utilized to generate a residual calibration vector field)

Regarding to claim 102:

102. Ramaswamy teach the method of claim 94 wherein the at least one sensor is associated with a device containing the at least one sensor and a display, (Ramaswamy col. 2 line 40-50 FIG. 1 illustrates front and back views of an example electronic device 100 wherein a front of the device includes a display screen 102 and other input elements, such as a front-facing camera [sensor] 104 for video chat or other such purposes. The display can be, for example, a glasses-free 3D capable display, a display capable of presenting glasses-assisted 3D image information, or a conventional 2D display, among other such options)

Ramaswamy do not explicitly teach and the remedying comprises notifying the user, via the display, of unreliable data.

However Ciurea teach and the remedying (Ciurea [0040] Array cameras can use disparity between pixels in images within a light field to generate a depth map from a reference viewpoint. A depth map indicates the distance of the surfaces of scene objects from the reference viewpoint and can be utilized to determine scene dependent geometric corrections [remedying] to apply to the pixels from each of the images within a captured light field to eliminate disparity when performing fusion and/or super-resolution processing. Processes such as those disclosed in U.S. Pat. No. 8,619,082 entitled “Systems and Methods for Parallax Detection and Correction in Images Captured Using Array Cameras that Contain Occlusions using Subsets of Images to Perform Depth Estimation” to Ciurea et al. can be utilized to generate depth maps based upon observed disparity. The disclosure of U.S. Pat. No. 8,619,082 is hereby incorporated by reference in its entirety) comprises notifying the user, via the display, of unreliable data. (Ciurea [0066] the array camera includes a user interface and provides direction to the user concerning the manner in which to reorient the camera array so that features present within the scene move within portions of the field of view in which updated calibration data is still required. The acquisition (502) of sets of images and determination (506) of residual vectors continues until the combined residual vectors achieve a threshold density [unreliable data] of residual vectors for each camera. At which point, the residual vectors can be combined (512) and utilized to generate a residual calibration vector field)

Regarding to claim 103:

103. Ramaswamy teach the method of claim 100 Ramaswamy do not explicitly teach wherein the remedying comprises: presenting, to the user, intuitive visual cues via the display, the intuitive visual cues being configured so as to tend to direct the user to act in a manner to resolve a condition causing unreliable data.

However Ciurea teach wherein the remedying comprises: (Ciurea [0040] array cameras can use disparity between pixels in images within a light field to generate a depth map from a reference viewpoint. A depth map indicates the distance of the surfaces of scene objects from the reference viewpoint and can be utilized to determine scene dependent geometric corrections [remedying] to apply to the pixels from each of the images within a captured light field to eliminate disparity when performing fusion and/or super-resolution processing. Processes such as those disclosed in U.S. Pat. No. 8,619,082 entitled “Systems and Methods for Parallax Detection and Correction in Images Captured Using Array Cameras that Contain Occlusions using Subsets of Images to Perform Depth Estimation” to Ciurea et al. can be utilized to generate depth maps based upon observed disparity. The disclosure of U.S. Pat. No. 8,619,082 is hereby incorporated by reference in its entirety) presenting, to the user, intuitive visual cues via the display, the intuitive visual cues being configured so as to tend to direct the user to act in a manner to resolve a condition causing unreliable data. (Ciurea [0066] the array camera includes a user interface and provides direction to the user concerning the manner in which to reorient the camera array so that features present within the scene move within portions of the field of view in which updated calibration data is still required. The acquisition (502) of sets of images and determination (506) of residual vectors continues until the combined residual vectors achieve a threshold density [unreliable data] of residual vectors for each camera. At which point, the residual vectors can be combined (512) and utilized to generate a residual calibration vector field)

Regarding to claim 104:

104. Ramaswamy teach the method of claim 103 Ramaswamy do not explicitly teach wherein the intuitive visual cues arc applied via the display, to a region of an image of the scene, the region being associated with the unreliable data.

However Ciurea teach wherein the intuitive visual cues arc applied via the display, to a region of an image of the scene, the region being associated with the unreliable data. (Ciurea [0066] the array camera includes a user interface and provides direction to the user concerning the manner in which to reorient the camera array so that features present within the scene move within portions of the field of view in which updated calibration data is still required. The acquisition (502) of sets of images and determination (506) of residual vectors continues until the combined residual vectors achieve a threshold density [unreliable data] of residual vectors for each camera. At which point, the residual vectors can be combined (512) and utilized to generate a residual calibration vector field)

Regarding to claim 110:

110. Ramaswamy teach the method of claim 94 Ramaswamy do not explicitly teach further comprising: reconstructing the scene as viewed from a virtual viewpoint, based on the rich scene information.

However Ciurea teach further comprising: reconstructing the scene as viewed from a virtual viewpoint, (Ciurea [0047] FIG. 1 the process of estimating depth and/or synthesizing a higher resolution image of a scene from a set of images involves selection of a reference viewpoint, typically that of a reference camera. In many embodiments, the processor 108 is able to synthesize an image from a virtual viewpoint) based on the rich scene information. (Ciurea [0065] the array camera can identify a region of a scene within the field of view of the reference camera and instruct a user to reorient the camera array so that the feature rich portion of the scene appears within different regions of the field of view of the reference camera until a set of images in which a threshold density of features has been obtained with respect to each region within the field of view of the reference camera)

Claims 105 and 107 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramaswamy (U.S. Pub. No. 9609305 B1), in view of Ma (U.S. Pub. No. 20120133779 A1), further in view of Ciurea (U.S. Pub. No. 20170244960 A1) and Dascola (U.S. Pub. No. 20170046025 A1)

Regarding to claim 105:

105. Ramaswamy teach the method of claim 103 Ramaswamy do not explicitly teach wherein the intuitive visual cues comprise a visual effect.

However Dascola teach wherein the intuitive visual cues comprise a visual effect. (Dascola [0294] FIG. 5I2 illustrate that, contact 5106 is detected on the first version of the notification (e.g., banner 5104), and when a characteristic intensity of contact 5106 exceeds a hint threshold IT.sub.H, a deemphasizing visual effect (e.g., blurring and darkening of the background user interface (e.g., user interface 5102)) is applied to the background user interface, while notification 5104 is visually lifted off of the background user interface without the deemphasizing visual effect. FIG. 5I3 illustrates that, as the characteristic intensity of contact 5106 increases (or decreases) within the range IT.sub.H and IT.sub.L, the amount of deemphasizing visual effect is varied dynamically (e.g., increased (or decreased)) in accordance with the change in the characteristic intensity of contact 5106. By applying the deemphasizing visual effect, the user is provided a hint for the alternative manner by which a subset of content and functions of the application can be accessed without leaving the current context.)

The motivation for combining Ramaswamy, Ma and Ciurea as set forth in claim 100 is equally applicable to claim 105. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ramaswamy, further incorporating Ma, Ciurea and Dascola in video/camera technology. One would be motivated to do so, to incorporate the intuitive visual cues comprise a visual effect. This functionality will enhance functionalities.

Regarding to claim 107:

107. Ramaswamy teach the method of claim 105 Ramaswamy do not explicitly teach wherein the visual effect comprises a blur effect.

However Dascola teach wherein the visual effect comprises a blur effect. (Dascola [0294] FIG. 5I2 illustrate that, contact 5106 is detected on the first version of the notification (e.g., banner 5104), and when a characteristic intensity of contact 5106 exceeds a hint threshold IT.sub.H, a deemphasizing visual effect (e.g., blurring and darkening of the background user interface (e.g., user interface 5102)) is applied to the background user interface, while notification 5104 is visually lifted off of the background user interface without the deemphasizing visual effect. FIG. 5I3 illustrates that, as the characteristic intensity of contact 5106 increases (or decreases) within the range IT.sub.H and IT.sub.L, the amount of deemphasizing visual effect is varied dynamically (e.g., increased (or decreased)) in accordance with the change in the characteristic intensity of contact 5106. By applying the deemphasizing visual effect, the user is provided a hint for the alternative manner by which a subset of content and functions of the application can be accessed without leaving the current context.)

Claims 106 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramaswamy (U.S. Pub. No. 9609305 B1), in view of Ma (U.S. Pub. No. 20120133779 A1), further in view of Ciurea (U.S. Pub. No. 20170244960 A1), Dascola (U.S. Pub. No. 20170046025 A1) and Nishimoto (U.S. Pub. No. 20110306422 A1).

Regarding to claim 106:

106. Ramaswamy teach the method of claim 105 Ramaswamy do not explicitly teach wherein the visual effect is applied more strongly in response to greater unreliability.

However Nishimoto teach wherein the visual effect is applied more strongly in response to greater unreliability. (Nishimoto [0265] the brightness (luminance) of the hand objects HR and HL may be changed, or the display state of the contour of the hand objects HR and HL may be changed, or the size of the hand objects HR and HL may be changed, or an effect applied to the hand object HR and HL may be changed as the reliability of the skeleton information decreases)

The motivation for combining Ramaswamy, Ma, Ciurea and Dascola as set forth in claim 105 is equally applicable to claim 106. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ramaswamy, further incorporating Ma, Ciurea, Dascola and Nishimoto in video/camera technology. One would be motivated to do so, to incorporate the visual effect is applied more strongly in response to greater unreliability. This functionality will enhance functionalities.

Claims 109 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramaswamy (U.S. Pub. No. 9609305 B1), in view of Ma (U.S. Pub. No. 20120133779 A1), further in view of Libal (U.S. Pub. No. 20170017302 A1).

Regarding to claim 109:

109. Ramaswamy teach the method of claim 108 Ramaswamy do not explicitly teach wherein the indication of unreliable data presented by the capturing device is configured so as to tend to direct a user of the capturing device to remedy an occluded sensor.

However Libal teach wherein the indication of unreliable data presented by the capturing device is configured so as to tend to direct a user of the capturing device to remedy an occluded sensor. (Libal [0027] when placing virtual control element 106, a user can be notified when a potential occlusion of virtual control element 106 from cameras 104-1, 104-2, and 104-3 may exist. For example, when placing a virtual control element 106 in a location within building space 102, a user can be notified by a graphical user interface of a mobile device that a potential occlusion of virtual control element 106 from cameras 104-1, 104-2, and 104-3 may exist. The user can, based on the notification, modify the placement of virtual control element 106)

The motivation for combining Ramaswamy and Ma as set forth in claim 94 is equally applicable to claim 109. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ramaswamy, further incorporating Ma and Libal in video/camera technology. One would be motivated to do so, to incorporate the indication of unreliable data presented by the capturing device is configured so as to tend to direct a user of the capturing device to remedy an occluded sensor. This functionality will improve user experience.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571) 272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482